Case 1:20-cv-03644-UA Document1 Filed 05/11/20 Page 1 of 2

Deted: Hoy 45* 1020

rico

Leona Ao Medina (Ploiarrth)
VepteSentiag the inked st of the: prolie |
The United States of America \4Q2 Livi rights ackion

ThA URI Greg

V

 

   

Chinese Lrougcamest (doSerdaet)

DECEIVET) 2
and the town of Wehaa i their me ~ In)

FAl aad iadividyal capacrdys : ok 17000" | o .
- ~ g |PRO SE OFFICE
To he clewkk, ok lLoutt ; eK ,

 

 

 

 

p

aL wigh to brag claim ads 2 Poor Person BGR AcferdastS meationcd aloove cing a

Violation of oth Anerdwraat Gah to be Free La ¢ tue \ and Jausual puaishmeat og well as ncovect ia

its \andliag ia ¥ eSeieact. to he extreak ep dere CCoronawius Cov.dt@), The Voc yhat otigin of the outbreak
Sacked wrhe tows of Ughan, aad eventually cased a wasldwide ctisiS show clear Aeglect on ret behalf.
Yo dake the Lotora iter has Killed more than 220,900 pcople around the aobe. Lastead of cE ontaminatia

and iSolating ahete imlected Civ aad the eaabdled Fe Spread by t eS Gchng domestic ‘rave but allowing \arefnatisnal
travel iS Chiminal ta natufe othe até also neglecting to. Telease itorration about re whevsS Wich Le \nad ie
Sole feSsponsi bi bdu +0 Study in a Sabe manne( ad mak.ag it ingosscble ro dtog he sptead oF rhe deadhect Pandemic
Kiowa to mar, Listead of Providing od ia on Youn they ac Sella medicine and otlee ploducts ja an atcapt +o
bewteLyo.a this temble ei sis. They \novig Siege handedly crushed economyd, School Systems, Famities by Enablin 9
ile loa of innocert Vives through tar lack of Cooperation aa LM conceCng We Chinese ayvernmnent 2% iething the.
wot \d die ia the vane of Pevoe oF a Study that the, legally agieed ko Safes pettoim. L+ \S Questionable
ak \east that we Peolly Funded the Stua ob vac Will wok veleabe weformatian in the wary of Seving
ak only Ameticom lives oat shat of rhe Whole \wothd The ACL Forcing VS ty éadufe death while ahe. wade
Packs that wee meant to eventually be phe hot mabion ia the Dvsy Qloe t. an as hing slat ahs court order
te voume diate Yelease of ony We ce a4 Doeumerted. této cos] valor mation havi ag to de with ae Shey oF lay
Coroas Virus Couid 14 and any otc Potential yi uses aMat could ndth U.S. gover navent ia Stapp any te
Qeaths, aad aloo asking Bye Monetary relied ja Yn {erSoanble Sum af 4.,000,009,000 billion dallats,
Citing Neglegence and aNiolation of Zi Amcadmact right to be Lecce Lom Ctvel and Vavdual Puri short.

L Sinceicly 4hank He coutk Por 145 dedicated Hine and Cony devation. Moy Lyod less ev and dart

families ia these riginy HmeS.
Wuyed: CC: Cot QoRqsi4

5 [ \ / AO Nowndtate Correcdioao\ Facil ¥ .

Rox F
Red Sdhoal house hone
Feet WN Newgork 12594-~9H45
 

 

ment 1 = Filed 05/1

Case 1:20-cv-03644-:UA ,bocu

V O Page 2 of 2

  

DOWNSTATE CORRECTIONAL FACILITY.
BOX F

RED SCHOOLHOUSE ROAD

FISHKILL, NEW YORK 12524-0445

namE: Leonardo Medina DIN: YORI

 

 

oa al Maa \ Licey Si

“04 May 2D

Chery .

US ite ok Court
a Ms ck ot Newapt
— bO0 pea | Seer

Newyork, N i

ALBABY
WY AtOiwotare

  

TUOMAL FACILITY

 

0015

seh Hae AOA ade sansa

 

i
